TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00296-CR


                             Juan Francisco Zamarron, Appellant

                                                v.

                                  The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
                            NO. C-1-CR-15-206344
         THE HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 18, 2017, Juan Francisco Zamarron pleaded nolo contendere to the

misdemeanor offense of driving while intoxicated. See Tex. Penal Code § 49.04. The trial court

found Zamarron guilty of the offense and assessed punishment at 180 days’ imprisonment in the

county jail and a $2,000 fine, but suspended imposition of the sentence and placed Zamarron on

community supervision for fifteen months. Zamarron timely filed his notice of appeal. See Tex.

R. App. P. 26.2.

               On May 8, 2018, after the court reporter informed this Court that she had not

received a request for the record in this case, we sent a letter to Zamarron asking that he provide

written verification that arrangements for the reporter’s record had been made. In the letter, we

also notified Zamarron that if we did not receive the requested verification within the time

specified, we would “consider the appeal without the reporter’s record” and Zamarron would “be

expected to file a brief on or before June 7, 2018.” On July 10, after Zamarron failed to file an
appellant’s brief, we sent a letter to Zamarron notifying him that his brief was overdue and that if

we did not receive a response to the notice, a hearing before the trial court would be ordered.

Neither Zamarron nor his attorney responded to our request regarding the reporter’s record or to

our notice regarding appellant’s brief. Consequently, we abated the appeal and asked that the

trial court conduct a hearing to determine whether Zamarron desires to prosecute his appeal,

whether he is indigent and, if so, whether new counsel should be appointed to represent him in

this appeal. See id. R. 38.8(b)(2), (3).

               On October 3, 2018, the trial court held the requested hearing, and a supplemental

clerk’s record from the hearing was filed on January 4, 2019. According to the “findings of the

court,” Zamarron appeared at the hearing and informed the trial court that “it was his desire to

abandon his appeal and no longer proceed.” Following reinstatement of the appeal, this Court

sent a letter to Zamarron requesting that he file (1) a motion requesting that his appeal be

dismissed, (2) a motion challenging the trial court’s finding that Zamarron had abandoned his

appeal, or (3) an appellant’s brief. To date, no motion or appellant’s brief has been filed. In

addition, neither Zamarron nor his attorney have responded to our notices or filed any document

challenging the trial court’s finding of abandonment.

               Under these circumstances, we may consider the appeal without briefs pursuant to

rule 38.8(b)(4). See id. R. 38.8(b)(4) (providing that when no appellant’s brief is filed and trial

court determines that appellant no longer wishes to prosecute his appeal, “appellate court may

consider the appeal without briefs, as justice may require”). Having reviewed the clerk’s record

in the interest of justice, we find no reversible error. See id. R. 37.3, 38.8(b)(4); Lott v. State,

874 S.W.2d 687, 688 (Tex. Crim. App. 1994); Castilleja v. State, No. 03-17-00498-CR,

2018 WL 3677862, at *2 (Tex. App.—Austin Aug. 3, 2018, no pet.) (mem. op., not designated



                                                 2
for publication) (considering appeal under rule 38.8(b)(4) on clerk’s record alone). The trial

court’s judgment of community supervision is affirmed.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Do Not Publish

Filed: July 25, 2019




                                               3